Title: To George Washington from Major General Alexander McDougall, 9 December 1778
From: McDougall, Alexander
To: Washington, George


  
    Sir,
    Peeks Kill [N.Y.] 9th Decr 1778
  
  I am honored with yours of the 7th instant from Paramus. Sir Harry Clinton was informed there were fifteen Hundred Barrels of  
    
    
    
    Provission at Kings Ferry. The object of it is expected. His expedition as you conjectured was founded on false information. He secured a litle Broken Fish, which was all the acquisition of his enterprise to the Kings Ferry. The detachment of his, that marched out to Tarry Town, I beleive were not as Successfull as they expected. The Strength of it is particularised in the inclosed examination. The unsetled State of the Troops here, for Some days, and the many litle, but Necessary applications on business, to get them Cantoned, will prevent, me by this opportunity, from making Your Excellency a report in Form. But as mine from west point and Major platt’s which have reached you, contain the most of the principal Facts; I must beg your indulgence for the particular detail, for a few days, till I return from west point; for which I Sett off to morrow. Pattersons and Malcom’s—with two Companies of Hogans, were to have marc[he]d the day I received your orders respecting them, for Haverstraw; to Quarter there, in Vacant Houses for the winter; as Covering at the point is very difficient for the thin Garrison; and a Brigade. But they did not march owing to a machination, which I shall not now name. Col. Malcom is much disatisfied at a senior officer being Sent to West point, notwithstanding my having treating him with the utmost delicacey; and explained to him your motives & the Necessisty you were under of Strengthening the Garrison with a Brigade. And there are Senior Colonels to him in each of them, many as old as 1775. So that no disposition I could make, could Leave him in the Command; unless I would, detach from all the Brigads; or Send several Colonels from their Corps; a measure which I knew would be contrary to your Ideas; as it was to my own, and very injurious to the Service—Pattersons agreeable to your intimation to me at Fred’Bergh is there, and will remain for the winter. Nixons is hutting four miles from the Village, Learnards I shall dispose of at, or about Fish Kill, before I return. The army has carried So many of the Teams from this Vicinity, that it is impracticable to move Col. Hogan, with his Heavier bagage; in any reasonable time. To prevent delay, I have ordered him to leave his tents, at the Post, and Carry his other Heavey bagage to a Secure place from the Ferry with a Guard of invalids; to Follow him, when the Teams return. For the convenie[n]cy of quarters, on the route, he was directed to move in three divission. The two Companies under orders for Haverstraw, to imbark with the first tide; commanded by a Feild officer; who was instructed to call at Head Qur M. B. two others to follow, the next Opp[ortunity]; and four with the Colonel, all to be provided, with four days provission, exclusive of the day they embarked. The first divission moved this morning. I have not yet been able to begin the works at Kings Ferry as the Corps have not been Setled any time—Col.  
    
    
    
    Gouvin has been to View the Ground. The advanced season will deter the Enemy from any Capital opperation to interrupt the passage; till Spring and I shall in a week be provided to remove the Gallies, or a Frigate. I wish Col. Gouvin to remain here, even after those redoubts are finished; or Col. De La Radiere to be order’d here—The Service requires one or the other; but, if Col. Gouvin in the opinion of General De Portal has as much Sciense and experience, as the Latter, I had much rather the former would be permited to Stay. He appears to be a modest worthy Young Gentleman. I shall be much obliged by an order for a Copy of Mr E[r]skines map whenever the Troops are particularly arranged for the winter, and the Necessary means in my power furnished them, a general report will be made to your Excy of the present State of the works at West point and what is Still necessary to be done to Compleat them. I have the Honor to be, Your Excellencys Humble Servant.
